Citation Nr: 0819212	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-41 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

2.  Entitlement to an increased disability rating for post 
operative residuals of a right heel spur, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
multiple recurrent lipomas, currently evaluated as 10 percent 
disabling.

4.  Entitlement to service connection for Fournier's Gangrene 
claimed as secondary to an abnormal lipoma.

5.  Entitlement to service connection for asbestosis, also 
claimed under the provisions of 38 U.S.C.A. § 1151 (West 
2002). 




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to July 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision rendered by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied increased ratings for service-
connected disabilities of a right heel spur and multiple 
recurrent lipomas.  This decision also denied service 
connection for Fournier's Gangrene and entitlement to 
automobile and adaptive equipment.  

In a December 2005 rating decision, the RO denied service 
connection for asbestosis. 

The veteran failed to report to a Board hearing scheduled to 
be held in March 2008 at the VA Central Office in Washington, 
D.C., without good cause shown.  The Board construes this 
action as a withdrawal of his request for a hearing.  

The issues involving higher ratings for a right heel spur and 
multiple recurrent lipomas, and the issues of entitlement to 
service connection for Fournier's Gangrene and asbestosis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran has not been shown to have service-connected 
disabilities manifested by either the loss or permanent loss 
of use of one or both feet; the loss or permanent loss of use 
of one or both hands; or, ankylosis of one or both hips or 
one or both knees. 


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance for automobile with adaptive equipment or for the 
purchase of adaptive equipment alone are not met.  38 
U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107; 38 C.F.R. § 17.156 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2007).  VA must provide such notice to 
a claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  Furthermore, the VCAA requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all elements of a claim for service connection, so that VA 
must specifically provide notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

The provisions of the VCAA have been fulfilled by information 
provided to the veteran in letters from the RO/AMC dated in 
November 2003, March 2006, and January 2007.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to complete his claim of entitlement to 
automobile with adaptive equipment or for the purchase of 
adaptive equipment alone, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in evidence in his possession that 
would support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA and private medical treatment 
records, and reports from VA examinations.  While there 
remain outstanding records from the Social Security 
Administration (SSA) disability determination, the Board 
finds that for the limited purpose of addressing entitlement 
to automobile with adaptive equipment or for the purchase of 
adaptive equipment alone, these records would have no 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. §§ 5103A(a), 5103A (b)(1), 7104(d)(1).  There is no 
indication that any other treatment records exist that should 
be requested, or that any pertinent evidence has not been 
received.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   




Analysis

The veteran contends that he is entitled to automobile and 
adaptive equipment or in the alternative adaptive equipment 
only.  The Board has considered the appellant's contentions, 
but finds however, that the preponderance of the evidence is 
against the claim.  

To warrant entitlement to automobile and adaptive equipment 
under 38 U.S.C.A. 
§ 3901(a), the evidence must demonstrate a service-connected 
disability resulting in the loss, or permanent loss of use, 
of one or both feet or one or both hands; or, permanent 
impairment of vision in both eyes, resulting in (1) vision of 
20/200 or less in the better eye with corrective glasses, or, 
(2) vision of 20/200 or better, if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of the visual field subtends an 
angular distance no greater than twenty degrees in the better 
eye.  38 C.F.R. § 3.808(b) (2007).

The law also provides that a veteran may be entitled to 
adaptive equipment only, if he has ankylosis of one or both 
knees or one or both hips due to service-connected 
disability.  38 U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. 
§ 3.808(b)(iv) (2007). 

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

In the present appeal, the veteran's service-connected 
disabilities include post operative residuals of a right heel 
spur, multiple recurrent lipomas, and an umbilical hernia, 
post-operative.  A VA outpatient treatment record dated in 
December 2004 shows that the veteran's mobility is limited 
due to his history of diabetes mellitus with peripheral 
neuropathy, respiratory failure and status post tracheostomy, 
hypertension and venous insufficient of the lower 
extremities.  The veteran was also noted to suffer from 
morbid obesity.  

After reviewing the cumulative evidence, the Board notes that 
although the veteran clearly has impaired mobility, it is 
secondary to his various (and significant) nonservice-
connected disabilities.  None of the veteran's service-
connected disabilities manifest with the symptomatology 
needed to qualify for purchase of an automobile and adapted 
equipment or adaptive equipment only.  In this regard, the 
evidence does not demonstrate that any of his service-
connected disabilities are productive of the loss of use of 
the feet or the hands, vision impairment, or hip or knee 
ankylosis.  

With regards to whether the veteran's right foot is 
"useless" due to service-connected post-operative residuals 
of a heel spur, the evidence of record does not support such 
a finding.  At a recent VA fee-based examination conducted in 
January 2007, the veteran reported as much.  The examiner 
also commented that that the veteran's gait was normal and he 
did not require an ambulatory device.  Upon examination of 
the feet, there was no evidence of a right foot deformity.  
X-rays revealed a calcaneal spur, but the right foot was 
noted to otherwise be normal.  Clearly then, the evidence 
does not demonstrate a loss of use of the right foot, as the 
veteran is noted to be able to ambulate and essentially has 
effective function of the right foot.

The veteran is not otherwise entitled to receive VA 
compensation for loss, or permanent loss of use, of a hand or 
foot, or for any permanent impairment of vision of both eyes, 
or for ankylosis of a knee or a hip.  Accordingly, he is not, 
as a matter of law, an "eligible person."  Hence, VA 
financial assistance for the purchase of an automobile with 
adaptive equipment or for the purchase of adaptive equipment 
alone is not warranted.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. 
§ 3.808. 

Given the foregoing, there is no legal basis for the grant of 
financial assistance in the purchase of an automobile and 
adapted equipment or adapted equipment only.  Accordingly, 
the claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile and adaptive equipment 
or adaptive equipment only, is denied. 


REMAND

VA outpatient treatment records reveal that the veteran has 
been in receipt of Social Security disability benefits since 
2003.  Currently, the records associated with the veteran's 
SSA claim are not included in the claims file.  The United 
States Court of Appeals for Veterans Claims held in Murincsak 
v. Derwinski, 2 Vet. App. 362 (1992), that VA's duty to 
assist includes requesting both the SSA decision granting or 
denying benefits and any supporting medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  When the above development has been 
completed, as well as any other deemed 
warranted, the RO should readjudicate the 
issues on appeal based on a de novo review 
of all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the Case 
and afford the appellant and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


